EXHIBIT SUBSIDIARIES Global 8 Environmental Technologies, Inc. wholly owns and operates the following subsidiaries: Company State / Province of Incorporation Date of Incorporation Organic Recycling Technologies (China) Inc. China, Guangdong February 14, 2006 Organic Recycling Technologies, Ltd. British Columbia June 20, 2003 Organic Recycling Management, Inc. British Columbia June 20, 2003 Duro Enzyme Solutions Inc. Canadian Corporation August 10, 2000 EASI Studio Inc. British Columbia, Canada June 20, 2003 SuperNet Computing Inc. British Columbia, Canada June 20, 2003 EASI Games Inc. British Columbia, Canada June 20, 2003 EASI Education Inc. Alberta, Canada May 30, 2003 EASI Movies, Music TV Inc. British Columbia, Canada June 20, 2003 EAPI Center Inc. Manitoba, Canada September 5,
